This bond was given in 1764, payable in December, 1764; in 1777 the obligor died; letters of administration issued in 1778, in the month of January; in 1794 the administrator died, and in 1798 new letters were issued to the present defendant. The rule is that after twenty years acquiescence presumption of payment shall arise, but if any circumstances can be offered to account for the delay, these shall hinder the presumption. Now here from 1773 to the first of June, 1784, the courts were shut up and the war intervened: after 1784 to (181) 1794, when there was an administrator, is but ten years, and from *Page 191 
December, 1764, to 10 March, 1773, is but six years — added together, 16. After 1794 till the commencement of this action suit could not be brought, because there was no person to be sued, which sufficiently accounts for the delay. So that there is not twenty years of computable time from the period when this bond was payable to the commencement of this action, and the presumption will not arise.
Verdict for plaintiff.
NOTE. — See S. c., 1 N.C. 185; Ridley v. Thorpe, post, 343;Matthews v. Smith. 19 N.C. 287; McKinder v. Littlejohn, 23, N.C. 66;Wood v. Dean, ib., 230.
Cited: Tucker v. Baker, 94 N.C. 165; Long v. Clegg, id., 767.